OPINION — AG — 68 O.S. 1961, 781-786 [68-781] — [68-786] IS NOT APPLICABLE TO ANY MANUFACTURER UNLESS SAID MANUFACTURER ACTUALLY USED RAW LINT COTTON, OR RAW WOOL, OR RAW SYNTHETIC FIBERS, OR ANY COMBINATION THEREOF, IN THE MANUFACTURING PROCESS. THE FACT THAT SUCH MANUFACTURER BUYS AND USES PREVIOUSLY MANUFACTURED TWINE OR THREAD WOULD NOT BE SUFFICIENT TO BRING SUCH MANUFACTURER WITHIN THE PURVIEW OF SAID ACT, NOTWITHSTANDING THE TWINE OR THREAD WAS ORIGINALLY MADE FROM THE DESIGNATED RAW PRODUCTS. (HARVEY CODY) ** SEE: OPINION NO. 70-201 (1970) **